Citation Nr: 0613967	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture with postoperative 
residuals of subtular arthrosis.

2.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from November 1986 to April 
1995.  

The veteran has not yet been provided a notice letter 
requesting him to provide any evidence in his possession that 
pertains to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Moreover, the November 2004 statement of the case did not 
contain the text of 38 C.F.R. § 3.159.  This must be 
corrected on remand.  

The veteran last underwent VA examinations in April 2004 
(over two years ago).  With respect to the examination of the 
ankle, it would appear that the examination is inadequate as 
it fails to address functional loss as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, the veteran has 
argued that the skin examination was inadequate as it failed 
to address the painful bumps and burning he is experiencing 
as a result of the skin disease.  New VA examinations will 
ensure contemporaneous medical findings.  Updated treatment 
records should be sought prior to the examinations.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claims, what information and evidence 
VA will seek to provide, and what 
information and evidence he is expected to 
provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claim.

2.  Seek (with any needed assistance from 
the veteran) clinical records from all 
private and VA doctors and medical care 
facilities (VAMCs, hospitals, HMOs, etc.) 
who treated him for skin and/or right ankle 
since 2004.  Pursue all logical follow-up 
development in this regard.

3.  Schedule VA dermatological examination 
to determine the nature and severity of 
the veteran's skin disability involving 
his face.  New unretouched photographs 
showing the involvement of his 
pseudofolliculitis barbae should be taken 
and associated with the claims file.

4.  Schedule a VA orthopedic examination 
of the right ankle to determine the nature 
and severity of all disability involving 
the right ankle.  The claims folder must 
be made available to the examiner for 
review.  Such review should be indicated 
on the examination report. The examiner 
should describe for the record whether the 
veteran has any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated for 
the record and the reasons provided.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.

5.  Thereafter, readjudicate the claims on 
appeal.  If either (or both) remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority, including 38 C.F.R. § 3.159 
(the complete text of which should be 
included).  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




